Order entered July 23, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00383-CR

                                 ALEJANDRO VALLES, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-70329-R

                                           ORDER
       Before the Court is Julie Jones Woods’s July 19, 2019 motion to withdraw as counsel for

appellant. We GRANT the motion. We DIRECT the Clerk to remove Julie Jones Woods as

appellant’s counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk=s record containing the order

appointing new counsel to this Court within THIRTY DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE